Citation Nr: 1549704	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  13-11 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the withholding of VA disability compensation payments to recoup military separation pay was proper.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel

INTRODUCTION

The Veteran served on active duty from August 1986 to February 1997, from April 2006 to November 2006, and from November 2008 to October 2009.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2010 letter decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Veteran later relocated to Texas, and jurisdiction over his claims file was transferred to the Waco, Texas RO.

In August 2015, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing is associated with the claims file.  


FINDINGS OF FACT

1. The Veteran's Department of Defense (DD) Form 215 reveals separation pay in the lump sum amount of $20,661.48 at the time of his service separation in February 1997; the amount to be withheld, after federal income tax, is $14,876.27. 

2. A June 1997 rating decision granted entitlement to service connection for migraine headaches, evaluated as 30 percent disabling and a forehead scar, evaluated noncompensably; both grants were effective February 14, 1997. 
 
3. In a July 2015 decision, the Veteran was notified that his monthly compensation benefit payment would be withheld until the amount of separation pay the Veteran received was repaid.






CONCLUSION OF LAW

The recoupment of the Veteran's separation pay by withholding his VA disability compensation, in the amount of $20,661.48 was mandated by governing law, and was proper. 10 U.S.C.A. § 1174 (West 2014); 38 C.F.R. § 3.700 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  However, the United States Court of Appeals for Veterans Claims has held that when the law as mandated by statute, and not the evidence, is dispositive of the claim, the above provisions are not applicable.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002).  The resolution of the instant case is solely dependent on the application of VA laws and regulations.  General due process concerns have been satisfied in connection with this appeal; the Veteran has been accorded ample opportunity to present evidence and argument in support of his appeal, and further discussion of the VCAA is not required.  See 38 C.F.R. § 3.103 (2011); Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993). 

The recoupment of the Veteran's separation pay from his VA disability compensation is required by law under 10 U.S.C.A. § 1174(h) (2).  Subsection 1174(h)(2) provides that a member who has received separation pay under this section, or severance pay or readjustment pay under any other provision of law, based on service in the armed forces shall not be deprived, by reason of his receipt of such separation pay, severance pay, or readjustment pay, of any disability compensation to which he is entitled under the laws administered by VA, but there shall be deducted from that disability compensation an amount equal to the total amount of separation pay, severance pay, and readjustment pay received. 

Where entitlement to disability compensation was established on or after September 15, 1981, a veteran who has received separation pay may receive disability compensation for disability incurred in or aggravated by service prior to the date of receipt of separation pay subject to recoupment of the separation pay.  38 C.F.R. 
§ 3.700(a) (5).

The Veteran was separated from his first period of service in February 1997.  A DD Form 215 dated in April 1997 indicates that he received separation pay in the amount of $20,661.48.  In a June 1997 rating decision service connection was granted for migraine headaches, evaluated as 30 percent disabling and a forehead scar, evaluated noncompensably; both grants were effective February 14, 1997. 

The Veteran has filed multiple claims for compensation since February 1997, but it was not until a review of the claims file after a December 2009 claim that VA became aware of the separation pay issued in February 1997.  The Veteran was notified of the need to recoup the $20,661.48 in a January 2010 notice.  The amount to be withheld from future compensation, after federal taxes, was stated to be $14,876.27.  The recoupment of benefits was to commence in April 2010.  In July 2010, the Veteran was sent an additional notice, informing him that the recoupment began on July 1, 2010 and would end on September 1, 2013.

An opinion of the VA General Counsel, VAOGCPREC 12-96, held that 10 U.S.C.A. § 1174(h)(2)  requires that VA recoup from a veteran's VA disability compensation the amount of non-disability separation pay received by the Veteran under section 631 of Pub. L. No. 96-513.  The recoupment of the full amount of disability separation pay, in the amount of $20,661.48 that the Veteran received when he was discharged from service in February 1997, by withholding in monthly allotments payments of disability compensation benefits, is required by law. 10 U.S.C.A. § 1174; 38 C.F.R. § 3.700(a).
The Veteran has made multiple statements questioning VA's legal authority to recoup the separation pay.  In his notice of disagreement, he indicated that he had not received the notice of the proposed recoupment or explanation as to why the separation pay was being recouped.  A review of the file shows that the January 2010 letter was sent to the address of record for the Veteran which was the same address he provided on his December 2009 application for benefits.  The notice was not returned to the VA, and there is no indication other than the Veteran's assertions that the notice letter was not properly delivered.  Therefore, the Board determines that a preponderance of the evidence is against the Veteran's assertion that he did not receive the necessary notice of the recoupment.

The Veteran also argued on his April 2013 VA Form 9 that when he spoke to a VA employee in September 2008, he was advised that the $20,661.48 was being recovered due to the Veteran's deployment to Iraq.  As indicated, the separation pay was not discovered until a review of the file in connection with a December 2009 claim.  While there is record of a conversation between VA and the Veteran in September 2008, the conversation was relevant to changes being made to the Veteran's award as a result of drill pay he had received in 2002, 2003, 2004, and 2006.  It is not pertinent to the current claim. 

The Board is sympathetic to the Veteran's position.  With the recoupment of his separation pay, he does not receive over three years of VA compensation, a substantial loss of income.  In addition, the Board recognizes that the law governing what money the Veteran may receive when he is eligible for both military pay and VA compensation is complex.  This case is further complicated by the Veteran's multiple deployments and extensive training periods for which he received drill pay, as well as the nearly 13 year gap between the issuance of the separation pay and VA's recoupment.  However, the record establishes that the Veteran was paid $20,661.48 in separation pay in February 1997, and the law does not allow that the Veteran receive both separation pay and VA compensation.  The law requires that the separation pay be recouped, and the claim must be denied. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal of the decision to recoup a lump sum separation payment in the amount of $20,661.48 from the Veteran's VA disability compensation benefits is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


